68 F.3d 337
95 Cal. Daily Op. Serv. 8031
In re HAMILTON TAFT & CO., Debtor.Frederick S. WYLE, Trustee in Bankruptcy of Hamilton Taft &Co., Plaintiff-Appellant,v.S & S CREDIT CO., Defendant-Appellee.
No. 93-15455.
United States Court of Appeals,Ninth Circuit.
Decided Oct. 12, 1995.

Before:  NORRIS, THOMPSON, and TROTT, Circuit Judges.


1
The Court is advised that the case has been settled.  Accordingly, the appeal is dismissed as moot and the decision filed May 2, 1995, appearing at 53 F.3d 285, is vacated.